Citation Nr: 1214738	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH) with urinary dysfunction (claimed as voiding dysfunction).

2.  Entitlement to an initial compensable disability rating for hematuria.

3.  Entitlement to a disability rating in excess of 10 percent for a thoracolumbar strain with disc herniation and right leg radiculopathy.

4.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran b represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1995.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that additional evidence was associated with the claims file subsequent to the most recent statement of the case.  In January 2012, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Relevant to his claim for service connection for BPH with urinary dysfunction, the Veteran contends in his April 2006 claim:

My primary reason to associate my voiding dysfunction problem with my military service derives from my paratrooper status.  On several occasions, during Airborne Operations, I was severely impacted in my groin area by the parachute straps when exiting the aircraft.  Furthermore, on one instance my main parachute failed to deploy and I had a hard landing that knocked me out for several minutes.  Moreover, during my military career, I had many physical examinations that showed blood in the urine.  For these reasons, I feel that the problem with my prostate is directly related to damage caused by the airborne Operations.  Primarily the bestride positioning of the parachute leg straps.

In his April 2008 notice of disagreement, the Veteran stated that "I strongly feel that the parachute straps hitting my genital area cause[d] certain trauma in that area and are the cause of both the hematuria and the early development of prostate problems."

In a Report of Medical History dated January 1988, the Veteran reported that he did not have, and had never had, frequent or painful urination, a kidney stone or blood in urine, or sugar or albumin in urine.  However, in his June 1992 Report of Medical History, the Veteran reported having a kidney stone or blood in urine.  Additionally, in his April 1995 Report of Medical History, the Veteran reported having both frequent or painful urination and a kidney stone or blood in urine.  At such time, it was noted that the Veteran had pain during urination in 1980, 1984, 1992, and 1994, and such was normally associated with cold/flu symptoms.  

In Reports of Medical Examination dated September 1977, July 1982, May 1985, January 1988, June 1992, and April 1995, in-service clinicians found that the Veteran's genitourinary system was normal.  However, the January 1988 clinician noted that the Veteran had microscopic hematuria, asymptomatic.  Additionally, the June 1992 clinician diagnosed the Veteran with exercise-induced hematuria.

In January 1988, an in-service clinician described the Veteran's prostate as "somewhat baggy," and diagnosed him with "? prostatitis."

After service, a September 1995 VA examination, and November 1995 and November 1997 treatment records revealed that the Veteran's genitourinary system was normal.  In November 1995, it was also observed that he had pain in the left testis.  

In July 2004, a VA physician diagnosed the Veteran with symptoms of prostatism.  The physician noted that the Veteran's prostate was mildly enlarged, and that he was having decreased stream force and difficulty emptying his bladder.  In August 2005, a VA urologist noted that the Veteran had a history of a significantly enlarged prostate, and recommended continuing with his current medical regimen and obtaining scrotal and renal/bladder sonograms.  In February 2009, a VA physician diagnosed the Veteran with BPH, and noted that his symptoms were well-controlled.

VA provided the Veteran with a compensation and pension (C&P) examination of his genitourinary system in May 2007.  The examiner diagnosed the Veteran with BPH and asymptomatic micro hematuria.  The examiner opined that the Veteran's BPH and resultant urinary dysfunction are not related to in-service events, because BPH is a function of aging and enlarged prostate and is not related to any type of injury.  The Veteran was evaluated for stricture disease and never found to have one.

Once VA decides to provide a medical opinion, the opinion must (1) be based upon consideration of the Veteran's prior medical history, (2) describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the May 2007 VA C&P examiner's opinion is inadequate because it failed to consider the Veteran's prior medical history-specifically, the January 1988 in-service clinician's findings.  In this regard, since the January 1988 record shows that the Veteran had a "somewhat baggy" prostate and "? prostatitis" during service, the examiner's suggestion that the aging and enlarged prostate occurred after service is not fully supported by the record.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Additionally, as noted by the Veteran's representative in his January 2012 Appellant's Brief, the May 2007 VA examiner did not offer an opinion as to whether the Veteran's initial manifestations of BPH occurred while he was on active duty, especially in light of the fact that the Veteran's service treatment records reflect complaints of frequent or painful urination as well as hematuria.  Therefore, the Board finds that the Veteran should be provided with another VA examination in order to determine the current nature and etiology of his BPH with urinary dysfunction, to include whether the symptoms noted during service were the initial manifestations of such disorder.

Additionally, as relevant to the Veteran's claim for service connection for BPH with voiding dysfunction, he should be given an opportunity to identify any healthcare provider who treated him for such disorder since service.  Thereafter, any identified records, to include those from the Tampa, Florida, VA Medical Center dated from October 2009 to the present, should be obtained for consideration in the Veteran's appeal.

The Board also finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his hematuria.  In this regard, the Board observes that he was last examined by VA in May 2007.  Since such examination, the Veteran has alleged in his January 2009 substantive appeal that he has discovered new cysts in his testicle area that he believes could be part of the disability.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the May 2007 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected hematuria.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Additionally, the Board notes that the Veteran's hematuria as analogous to chronic nephritis under Diagnostic Code 7502, which is rated as renal dysfunction.  His representative argued in his January 2012 Appellant's Brief that consideration should be given as to whether the Veteran's disability is more analogous to a disorder of urinary frequency rather than renal dysfunction.  38 C.F.R. §§ 4.115(a), (b).  Therefore, upon readjudication, the AOJ should consider whether the Veteran's hematuria is more appropriately rated under a Diagnostic Code that considers urinary frequency rather than renal dysfunction.

Likewise, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his thoracolumbar strain with disc herniation and right leg radiculopathy.  In this regard, the Board observes that he was last examined by VA in August 2009.  The Veteran has alleged in his November 2009 substantive appeal that the examiner failed to properly identify the degree of disability of his low back.  Moreover, in a January 2012 Appellant's Brief, the Veteran's representative noted that the Veteran has reported experiencing numbness in his right leg, which is a neurological manifestation of his low back disorder.  He further asserted that the Veteran has required home rest.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the August 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected thoracolumbar strain with disc herniation and right leg radiculopathy.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995); cf. Palczewski, supra.  In this regard, the examiner should specifically consider the nature and severity of the Veteran's right leg radiculopathy and the AOJ, upon readjudication, should consider whether such warrants a separate rating pursuant to the General Rating Formula for Disease and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his right knee arthritis.  In this regard, the Board observes that he was last examined by VA in August 2009.  The Veteran has alleged in his November 2009 substantive appeal that the examiner failed to properly identify the degree of disability of his right knee.  Moreover, in a January 2012 Appellant's Brief, the Veteran's representative noted that the Veteran reported experiencing instability in his right knee, which is distinct from his arthritis.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the August 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected right knee disability.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995); cf. Palczewski, supra.

Relevant to the Veteran's claims for higher ratings, the Board notes that the most recent treatment records contained in the claims file are VA treatment records dated in October 2009.  Therefore, while on remand, any treatment records from sources identified by the Veteran from April 2006 to the present should be obtained for consideration in his appeal, to include those from the Tampa VA Medical Center dated from October 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his BPH with urinary dysfunction since service and his hematuria, thoracolumbar strain with disc herniation and right leg radiculopathy, and right knee disability since April 2006.  After securing any necessary authorization from him, obtain all identified treatment records, to include the records from the Tampa VA Medical Center dated from October 2009 to the present, that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination in order to determine the etiology of his BPH with urinary dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide all diagnoses relevant to the Veteran's genitourinary system and then offer an opinion as to whether any such diagnosis, to include BPH with urinary dysfunction, is at least as likely as not related to his military service, to include his in-service complaints of painful or frequent urination and/or his January 1988 treatment for "? prostatitis".  The examiner should also specifically opine whether the symptoms noted during service were the initial manifestations of the Veteran's genitourinary disorder, to include BPH with urinary dysfunction.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his genitourinary disorder, to include BPH with urinary dysfunction, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his hematuria.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hematuria.  The examiner should specifically indicate whether such disability is manifested by renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and/or urinary tract infection, and describe the nature and severity of such manifestations.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his back and right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected thoracolumbar strain with disc herniation and right leg radiculopathy, and right knee arthritis.

Relevant to the Veteran's back disability: the examiner should report the range of motion measurements for the lumbar spine in degrees. He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis. If ankylosis is found, the VA examiner should describe whether it is unfavorable or favorable ankylosis.

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected back disorder, to specifically include right leg radiculopathy, the examiner is asked to identify the specific nerve(s) so affected and indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

The examiner should also document the number of weeks, if any, during a 12 month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

Relevant to the Veteran's right knee disability: the examiner should report the range of motion measurements for the right knee in degrees.  He or she should also state whether there is evidence of ankylosis.  The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also specifically indicate whether the Veteran's right knee disability results in recurrent subluxation or lateral instability.  If so, he or she should indicate whether such is slight, moderate, or severe.  The examiner should further indicate whether the Veteran has dislocated or removed semilunar cartilage and, if so, the symptoms associated with such.  He or she should also indicate whether the Veteran has impairment of the tibia and fibula and, if so, the severity of any knee or ankle disability; and/or genu recurvatum.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim for a higher initial rating for hematuria, the AOJ should consider whether such disability is more appropriately rated under a Diagnostic Code that considers urinary frequency rather than renal dysfunction.  Additionally, in readjudicating the Veteran's claim for an increased rating for his back disorder, the AOJ should consider whether the Veteran's right leg radiculopathy warrants a separate rating pursuant to the General Rating Formula for Disease and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

